DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, US 2017/0359749 A1 (Dao hereinafter), in view of Jheng et al., US 2018/0234876 A1 (Jheng hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Dao discloses a Quality of Service (QoS) control method, applied to a policy control function node (PCF) (Methods for quality of service monitoring, policy enforcement, and charging in a communications network, are disclosed. The methods include mapping quality of service parameters to measured parameters of a real-time video or packet data unit flow; see Dao, abstract), comprising:
determining a service for which a reflective QoS applies (the UE may perform the classification 714 and marking 716 of UL UP traffic, i.e. the association of UL traffic to QoS flows, based on QoS rules. These rules may be explicitly signaled over a Nl interface (at PDU Session establishment or QoS flow establishment), pre-configured in the UE or implicitly derived by the UE from reflective QoS; see Dao, paragraph [0104]); and
transmitting a policy and charging control (PCC) rule to a session management function node (SMF) (A N7 reference point resides between the SMF 414 and the PCF 410. The N7 reference point enables the PCF 410 to have dynamic policy and charging control at the SMF 414. The N7 reference point enables the signaling of policy and charging decision and it supports the establishment of a PDU Connectivity Access Network (PDU-CAN) session by the SMF 414, a request for a policy and charging control decision from the SMF 414 to the PCF 410, the provision of a policy and charging control decision from the PCF 410 to the SMF 414; see Dao, paragraph [0062]), 
Regarding claim 33, Dao discloses a policy control function node (PCF) comprising a memory, a processor, and a computer program stored on the memory and executed by the processor, wherein the processor is configured to call and execute the program stored in the memory to implement the QoS control method of claim 1 (In accordance with embodiments of the present invention, there is also provided a network function comprising a network interface for receiving and transmitting data to a network, a processor, and a non-transitory memory storing instructions that when executed by the processor configure the network function to receive traffic parameters associated with a PDU data flow carrying real-time traffic, and transmit signaling comprising a traffic 
Dao does not clearly disclose the reflective indication is used to indicate that the reflective QoS applies for the service corresponding to the PCC rule. In the same field of endeavor (e.g., communication system) Jheng discloses a method for reflective quality of service (QoS) control and management that comprises the reflective indication is used to indicate that the reflective QoS applies for the service corresponding to the PCC rule (the SMF 132 can control the UPF 131 to associate a reflective QoS indication (RQI) with packets of a specific downlink QoS flow. The UE 110 can continuously monitor downlink traffic, and detect a packet carrying the RQI, and accordingly derive a QoS rule based on the detected packet. Then an uplink QoS flow corresponding to the downlink QoS flow can be identified and marked based on the derived QoS rule; see Jheng, paragraph [0029]. Also see paragraph [0022], “The UPF 131 can include at least the following functionality: providing connection between the UE 110 and a data network (DN) 140 via the AN 120 for transmission of user plane traffic ( downlink or uplink traffic); packet routing and forwarding; and quality of service (QoS) handling, such as uplink/downlink rate enforcement, reflective QoS marking in downlink, and the like”). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Jheng regarding reflective quality of service (QoS) control and management into the method related to quality of service monitoring, policy enforcement and charging in a communication network of Dao. The motivation to do so is to support QoS management in a 5G wireless system (see Jheng, paragraph [0004]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, US 2017/0359749 A1 (Dao hereinafter), in view of Jheng et al., US 2018/0234876 A1 (Jheng hereinafter), as applied to the claims above and further in view of Wang et al., US 2018/0317120 A1 (Wang hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Dao and Jheng discloses the method according to claim 1. Dao and Jheng do not clearly disclose wherein, the determining a service for which a reflective QoS applies comprises:
determining a service in which an internet protocol (IP) address of a data flow is changed as a service for which the reflective QoS applies; and/or
determining a service in which the data flow has discontinuous IP addresses and the number of the discontinuous IP addresses is greater than a preset threshold as a service for which the reflective QoS applies. In the same field of endeavor (e.g., communication system) Wang discloses a method for handling data packets in a communication network that comprises wherein, the determining a service for which a reflective QoS applies comprises:
determining a service in which an internet protocol (IP) address of a data flow is changed as a service for which the reflective QoS applies; and/or
determining a service in which the data flow has discontinuous IP addresses and the number of the discontinuous IP addresses is greater than a preset threshold as a service for which the reflective QoS applies (Each PDU session may be mapped to a separate transport network bearer in order to separate them, even if the contained 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wang regarding handling data packets in a communication network into the method related to quality of service monitoring, policy enforcement and charging in a communication network of Dao and Jheng. The motivation to do so is to improve the handling of packet flows in a radio communication network (see Wang, paragraphs [0001] and [0012]).

Allowable Subject Matter
Claims 4, 8-10, 37 and 41 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/08/2021